UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K [X]ANNUAL REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR FISCAL YEAR ENDED: August 31, 2011 OR [ ]TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-85072 RTG VENTURES, INC. (Name of small business issuer in its charter) Florida 59-3666743 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) c/o David Price, Esq. 1treet NW, 5th FL Washington, DC 20006 (Address of principal executive offices) (917) 488-6473 (Issuer's telephone number) Securities registered under Section 12(b) of the Exchange Act: Title of each class Name of exchange on None which registered Securities registered under Section 12(g) of the Exchange Act: None (Title of class) Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes []No[x] Indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act.Yes[] No[x] 1 Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes[x]No[ ] Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of Regulation S-K(§229.405 of this chapter) is not contained herein, and will not be contained, to the best of the Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer[] Non-accelerated filer[] Smaller reporting company[x] Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes[ ]No [X] The aggregate market value of the issuer’s Common Stock (the only class of voting stock), held by non-affiliates was approximately $1,530,000 based on the average closing bid and ask price for the Common Stock on February 28, 2011 of $0.01 per share. State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: Common Stock, par value $.001 per share: (Class) (Outstanding as of December 13, 2011) DOCUMENTS INCORPORATED BY REFERENCE None. 2 FORM 10-K For the Fiscal Year Ended August 31, 2011 TABLE OF CONTENTS Page PART 1 Item 1. Description of Business 4 Item 1A. Risk Factors 6 Item 1B. Unresolved Staff Comments 7 Item 2: Description of Property 7 Item 3. Legal Proceedings 7 Item 4. Removed and Reserved 7 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 7 Item 6. Selected Financial Data 10 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation 10 Item 8. Consolidated Financial Statements and Supplementary Data 16 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 17 Item 9A(T). Controls and Procedure 17 Item 9B. Other Information 18 PART III Item 10. Directors and Executive Officers of the Registrant 18 Item 11. Executive Compensation 21 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 24 Item 13. Certain Relationships and Related Transactions 24 Item 14. Principal Accountant Fees and Services 24 PART IV Item 15. Exhibits 25 Signatures 26 3 PART I SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This Annual Report contains forward-looking statements. These forward-looking statements are based largely on our expectations and are subject to a number of risks and uncertainties, many of which are beyond our control. Actual results could differ materially from these forward-looking statements as a result of, among other factors, risks related to the large amount of our outstanding term loan; history of net losses and accumulated deficits; reliance on third parties to market, sell and distribute our products; future capital requirements; competition and technical advances; dependence on the oil services market for pipe and well cleaners; ability to protect our patents and proprietary rights; reliance on a small number of customers for a significant percentage of our revenues; and other risks. In light of these risks and uncertainties, there can be no assurance that the forward-looking information contained in this Annual Report will in fact occur. Item 1. Description of Business General RTG Ventures, Inc. is an OTC:QB listed company. The Company was organized under the laws of the State of Florida on September 29, 1998. 4 In 2006, the Company identified a business in digital technology, social media marketing and online global payment systems in the UK which lent itself to both organic growth and growth by acquisition. From that time, we have been evolving the Business Plan to maximize the opportunities and minimize the risks inherent in a challenging economic environment. All of these efforts were conducted under the contractual requirements of a Share Exchange Agreement. On March 20, 2007, we entered into a Share Exchange Agreement (the "Agreement") with Atlantic Network Holdings Limited, New Media Television (Europe) Limited ("NMTV"), and Certain Outside Stockholders Listed on Exhibit A thereto to acquire all of the outstanding shares of NMTV. Atlantic Network Holdings Limited is a Guernsey company limited by shares and NMTV is a United Kingdom private company limited by shares. The transaction was subject to the fulfillment of certain conditions, including the filing by the Company of all reports required to be filed by it under the Exchange Act and the satisfactory completion of the audit of NMTV's financial statements for each of its past three fiscal years.The conditions of closing were not met by ANHL and the agreement was rescinded via 8-K/A on March 30, 2010. RTG Ventures, Inc. entered into a Share Exchange Agreement (the “Exchange Agreement”), on March 31, 2010, with Cloud Channel Limitedwhich was subsequently re-named as RTG Ventures (Europe) Limited in July 2010 (“RTG Ventures (Europe)”). Pursuant to the Exchange Agreement, the Company acquired 100% of the outstanding capital stock of RTG Ventures (Europe) from its stockholders for consideration consisting of Convertible Preferred Shares of RTG Ventures, Inc. according to the derivative valuation methodologies outlined in the Share Exchange Agreements of Bitemark MC Limited and Stylar Limited, a/k/a Digital Clarity Limited. RTG Ventures (Europe) has been valued 12 months forward “notionally” one year hence. An 8-K/A was filed in September 2010 containing audited financials of the acquisition which completed the transactions.Shareholders will be able to convert the preferred shares into common stock using the average share price of the 30 days preceding September 3, 2011 which provides a share price of $0.016083. The methodology provides for a valuation of 4X net profit. All preferred stock will be held by RTGV's transfer agent for the 12 month period ending September 3, 2011, until conversion. In August, 2009, RTGV signed a Letter of Intent with International Financial Systems Ltd. (IFS) a private company, to include iPayu, another dimension in the payment systems division of our Business Plan as described on our website, www.rtgventures.com. The Letter of Intent became a joint venture with RTG Ventures (Europe) Ltd in April, 2010. Initially and for the first year of operations, RTG Ventures was organized as three divisions: Media Systems, Payment Systems and Solutions, each of which contained both wholly-owned companies and joint ventures with independent business plans, strategies and management. In addition to servicing their discrete markets, these companies all contributed to RTG Ventures' total product offering for media rights owners. Subsequent to the close of the fiscal year following substantial investment and rapid change within the three main operating sectors of the business, the Company has had a structural review of its total product and services offering. The review was carried out by the Board of Directors. The result was to bring technology development being outsourced directly into the Company to steward on a daily basis and any activities which were not revenue generating in the near term were eliminated. It was unanimously agreed that due to the shift in the market, the company would adopt a lean approach that focused on the relationships and partnerships built up over the year in the music arena as well as build on the early stage development of its CloudChannel product and to re-align and address the new social and analytics needs of the market. Within this shift, it was agreed that a new, more appropriate name be given to the technology that reflected the change and would allow the building of brand value in its own right. That effort is underway. Certain business lines were eliminated from the Business Plan immediately. In October, 2011 the joint venture with iPayu was mutually withdrawn and in December, 2011 the acquisition of Bitemark Ltd. was rescinded. The companies reverted to the same position each held prior to the contracts. The rescission of the Bitemark Ltd. share purchase agreement is included as an exhibit to this filing for the 2011 fiscal year even though it constitutes a subsequent event. As a further result of the review, the Company has also agreed to strategically focus on developing the business of its wholly owned and revenue generating online marketing services company, Digital Clarity. With deep DNA in its operating market, blending the services of an experienced augmented to the technology offering would position the company in a strong, forward looking structure. Digital Clarity operates in the growing area of digital marketing that helps companies make the most the digital economy focusing on areas such as Search Engine Marketing (Google, Yahoo! & Bing), Social Media (Twitter, Facebook & LinkedIn) and Internet Strategy Planning including Design, Analytics and Mobile Marketing. 5 RTG Ventures, Inc. offers Music & Entertainment Technology Solutions and Digital Marketing Services. Harnessing the strength of its acquired online marketing agency Digital Clarity, the company has developed a software platform that fills the needs of artists, management and labels in a complex and ever increasing social economy. Using Digital Clarity’s application in the social and marketing arena, RTG Ventures offers a unique value proposition of intelligent, analytics based technology with the support and insight of an experienced digital marketing team. RTG Ventures offers companies a complete, seamless and powerful solution in marketing, alongside cutting edge technology platforms for web, mobile and tablet devices. The Company is committed to rolling out the services of both the technology and marketingservices offering of the business from its current base in London, England into larger markets in the United States, namely Los Angeles and New York. Sales and Marketing Our sales team focuses on adding new advertisers to our business, while our business development and partnership initiatives focuses on adding new reseller partnerships, selectively adding new distribution partnerships and servicing existing partnerships. Our marketing department focuses on promoting our services through online customer acquisition, affiliate relationships, press coverage, strategic marketing campaigns and industry exposure. Advertising and promotion of our services is broken into four main categories: direct sales, reseller partnerships, online acquisition, and referral agreements. Research and Development The Company has a strong forward looking focus in building out a robust and lean platform that will provide revenue generation through the business model described. There is a current need for investment in building out the development team and creating a proprietary infrastructure to scale the new technology platform and to market to end user. Employees In fiscal 2011 the Company had six full-time employees. Competition There is strong competition in the digital marketing arena, though with the right level of investment and marketing, Digital Clarity has a confident outlook in using its experience to win new business in both local and international markets. RTG Ventures, Inc. has significant business relationships in place. Item 1A. Risk Factors Smaller reporting companies are not required to provide the information required by this item. 6 Item 1B. Unresolved Staff Comments Not applicable. Item 2. Description of Property Our executive offices are located c/o David Price, Esq., Top Tier Strategies LLC, 1treet NW, 5th FL, Washington, DC 20006. We do not pay rent for our executive offices.We currently have two offices located in the UK.RTG Ventures (Europe) Ltd., a subsidiary of RTG Ventures, Inc. entered in to a one year lease commencing November 4, 2010. Under the terms of the lease the annual base rent is approximately $18,700. This office was located in London. RTG Ventures (Europe) Ltd. did not renew this lease. Stylar Ltd., a subsidiary of RTG Ventures (Europe) Ltd. entered in to a one year lease commencing July 15, 2011. Under the terms of the lease the annual base rent is approximately $50,000. This office is located in Guilford. Eventually we expect to open offices in Los Angeles and New York. Item 3. Legal Proceedings None Item 4. Removed and Reserved PART II Item 5. Market for Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Market Information Our common stock is currently listed for quotation on the OTC:QB under the symbol "RTGV." 7 Per Share Market Price Data The following table sets forth, for the fiscal quarters indicated, the high and low closing bid prices per share for our common stock, as reported by on PinkSheets.com. Such quotations reflect inter-dealer prices, without retail markup, markdown or commission and may not represent actual transactions. Year Ended August 31, 2010: High Bid Low Bid First Quarter Second Quarter Third Quarter Fourth Quarter Year Ended August 31, 2011: High Bid Low Bid First Quarter Second Quarter Third Quarter Fourth Quarter The last reported sale price of our common stock on the OTC Electronic Bulletin Board on December 13, 2011 was $0.0028 per share.As of December 13, 2011, there were 112 holders of record of our common stock as well as over 1,700 shareholders under beneficial ownership through brokerage firms. Dividends We have never declared any cash dividends with respect to our common stock. Future payment of dividends is within the discretion of our board of directors and will depend on our earnings, capital requirements, financial condition and other relevant factors. Although there are no material restrictions limiting, or that are likely to limit our ability to pay dividends on our common stock, we presently intend to retain future earnings, if any, for use in our business and have no present intention to pay cash dividends on our common stock. Equity Compensation Plan Information We did not issue any securities pursuant to equity compensation plans during the year ended August 31, 2011. 8 Recent issuances of Unregistered Securities In September 2009, we issued an aggregate of 2,500,000 shares of common stock to our directors and executive officers upon the exercise of options granted to such individuals (September 2009). The Company received a total of $125,000 as consideration for such exercise. These amounts were offset against officer compensation payable by the Company. We relied upon the exemption from registration provided by Section 4(2) of the Securities Act of 1933, as amended (the "Act"), for such issuance. In September, 2009, 1,000,000 shares of common stock for $50,000 were issued to a non-affiliate for services rendered for investor relations awareness in recognition of the protracted close of the Share Exchange and to ensure continuation of services. In October, 2009, 2,000,000 shares of common stock for $82,000 were issued to a non-affiliate for services rendered to provide the design, development, execution and maintenance of the Company's website, www.rtgventures.com. The Company owns the domain name and the site as a result of this transaction. In October, 2009 the Company converted a convertible debenture for $25,000 at $0.01 and issued 2,500,000 million shares. In December, 2009 the Company issued 2,500,000 shares of common stock for $90,000 to a consultant for business services regarding financial structure amid tactical analysis for a 12 month period. In January, 2010, 3,000,000 shares of common stock for $90,000 were issued in connection with certain guarantees provided to the Company. In April, 2010, 3,000,000 shares of common stock for $69,000 were issued to a Company officer as a sign-on bonus under the terms of the agreement for services. 1,500,000 shares of common stock for $34,500 were issued to another Company officer as a sign-on bonus under the terms of the agreement for services. In May, 2010 the Company converted two convertible debentures totaling $25,000 at $0.015, for a total of 1,666,668 shares issued. In May, 2010 the Company issued 266,666 shares as additional consideration associated with convertible debentures issued in November, 2009. In June, 2010 the Company converted a convertible debenture for $15,000 at $0.015 at 0% interest and issued 1,000,000 million shares. In June, 2010 the Company entered into a 2 year consulting agreement to ensure the trading public has an accurate understanding of the Company’s Business Plan and execution. $4,000,000 restricted shares were issued as payment valued at $72,000. In July, 2010, 300,000 shares of common stock for $4,800 were issued to a company executive as a sign on bonus under terms of an employment contract. In October, 2010, the Company entered into a three month consulting agreement. For the term of this agreement, the consultant shall receive an up-front retainer fee of 500,000 shares of restricted stock for $6,350. In addition the consultant shall receive an additional 1,000,000 shares of restricted stock in November, 2010 and another 1,000,000 shares of restricted stock in December, 2010. The contract was terminated prior to the issuance of the 1,000,000 restricted shares to be issued in December, 2010. 9 In October, 2010 the Company converted a convertible debenture for $25,000 at $0.01 at 0% interest and issued 2,500,000 shares. In November, 2010, 500,000 shares of common stock were issued for $5,900 to a consultant as a sign-on bonus under the terms of the agreement for services. In December 2010, a note holder received 4,000,000 shares for $73,600 valued at $0.0184 per share in connection with the conversion of a portion of a loan payable. In December 2010, 250,000 shares of common stock for $3,000 were issued to a company executive as a sign on bonus under terms of an employment contract. In December 2010, 500,000 shares of common stock for $6,000 were issued to a company executive as a sign on bonus under terms of an employment contract. In January, 2011 the Company converted a convertible debenture for $50,000 at $0.01 and issued 5,000,000 shares. In January, 2011, a note holder received 3,092,538 shares for $37,110 valued at $0.012 per share in connection with the conversion of a portion of a loan payable. In July 2011, 1,000,000 shares of common stock for $10,000 were issued to a company executive as a sign on bonus under terms of an employment contract. In July 2011, a note holder received 10,000,000 shares of common stock for $115,000 in connection with the conversion of a portion of a loan payable. In August 2011the Company cancelled 1,400,000 shares issued to a consultant. The company cancelled 1,200,000 shares of common stock issued in April 2009 and 200,000 shares issued in June, 2009. The shares were returned because of non-performance on the part of said consultant. In August 2011, 1,500,000 shares of common stock for $23,850 were issued to a company executive as a sign on bonus under the terms of an employment agreement. In August 2011, 1,572,327 shares of common stock for $25,000 were issued to a company executive in lieu of salary. In August 2011, a note holder received 9,725,166 shares of common stock for $102,500 in connection with the conversion of a portion of a loan payable. Item 6. Selected Financial Data As a “smaller reporting company”, as defined by Rule 10(f)(1) of Regulation S-K, the Company is not required to provide this information. Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation Readers are cautioned that certain statements contained herein are forward-looking statements and should be read in conjunction with our disclosures under the heading "Forward-Looking Statements" on page 1. These statements are based on current expectations and assumptions that are subject to risks and uncertainties. This discussion also should be read in conjunction with the notes to our consolidated financial statements contained in Item 8. "Financial Statements and Supplementary Data," of this Report. Background RTG Ventures, Inc. is an OTC:QB listed company. Initially through the fiscal year 2011, RTG Ventures had been organized as three divisions: Media Systems, Payment Systems and Solutions, each of which contained both wholly-owned companies and joint ventures with independent business plans, strategies and management. After substantial investment and rapid change within the three main operating sectors of the business, the Company has had a structural review of its total offering. The offering has been promoted by both market forces in the technology and rights management and mobile payments arenas, alongside the positive prospective growth of its acquired digital marketing company, Stylar Limited a/k/a Digital Clarity Ltd. 10 The review was carried out by the Board of Directors and it was unanimously agreed that due to the shift in the market, the company would adopt a lean approach that focused on the relationships and partnerships built up over the year in the music arena as well as build on the early stage development of its CloudChannel product, to re-align and address the new social and analytics needs of the market. Within this shift, it was agreed that a new, more appropriate name be given to the technology that reflected the change and would allow the building of brand value in its own right. Payment Systems Division The Company intended to roll-out a disruptive mobile payment platform built on a full banking system through a Joint Venture framework with UK’s International Financial Systems (IFS). Due to the growth in this sector by Internet, Media, Telecoms and Credit Card Companies, it was decided that the level of investment required indexed against the growth by competitive providers would leave the company exposed with a product that would struggle to progress in a highly competitive, well capitalized commercial environment. The joint venture between the RTG Ventures and International Financial Systems was mutually set aside in November 2011. Coincidently, the Payment Systems Division has been eliminated. Media Systems Division The Media Systems Division consisted of four separate yet complementary businesses. These were CloudChannel, ArchiveGo, FlowCaster and Audigist. CloudChannel was the lead platform, with ArchiveGo and FlowCaster supporting the archive and streaming monetization element of the software platform. Audigist is the site established for independent artists and to which our partner Aderra has directed many artists who have no contractual relationships with record labels. The software development of CloudChannel was outsourced to a company based in Ukraine. After a series of late development cycles and major changes in the need for a turnkey monetization platform,it was decided to bring the development of this technology under the stewardship of RTG Ventures, digital marketing company Digital Clarity, a trading name of Stylar Limited. The Solutions Division The Solution Division comprised of Stylar Limited a/k/a Digital Clarity and Bitemark Limited (BMC), including NUA. NUA was a non-material business combination with BMC in order to provide retail support to the merchandising effort. Digital Clarity remains a viable business, a 100% subsidiary of RTG Ventures, Inc. The share purchase agreement with Bitemark Limited has been rescinded by RTG’s Board of Directors and included as an exhibit to this 10-K. The Company has also agreed to focus on developing the business of its wholly owned and revenue generating online marketing services company, Stylar Limited. Stylar limited has the trading brand, Digital Clarity. With a deep DNA in its operating market, blending the services of an experienced augmented to the technology offering would position the company in a strong, forward looking structure. The company has focused on its core strengths with an intent to develop its technology vision in conjuction with the growth and identification of revenue streams. Digital Clarity is a trading brand of wholly owned RTG Ventures, Inc Company, Stylar Limited. Currently through its office in London, England the Company operates in the growing area of digital marketing which helps companies make the most the digital economy focusing on areas such as Search Engine Marketing (Google, Yahoo! & Bing), Social Media (Twitter, Facebook & LinkedIn) and Internet Strategy Planning including Design, Analytics and Mobile Marketing. Digital Clarity is a multi-service digital marketing agency which specializes in creating effective strategies and campaigns for clients across a range of vertical markets. 11 Specializing in Search Engine Marketing, SEO Services, Social Media & Digital analytics, at present we work with both major brands and medium sized companies to help develop and leverage online brand presence and new customer acquisition. Pay per Click Advertising (PPC) Pay per click (PPC) (also called Cost per click) is an Internet advertising model used to direct traffic to websites, where advertisers pay the publisher (typically a website owner) when the ad is clicked. With search engines, advertisers typically bid on keyword phrases relevant to their target market. Content sites commonly charge a fixed price per click rather than use a bidding system. PPC "display" advertisements are shown on web sites with related content that have agreed to show ads. Search Engine Optimization (SEO) Search engine optimization (SEO) is the process of improving the visibility of a website or a web page in search engines via the "natural" or un-paid ("organic" or "algorithmic") search results. In general, the earlier (or higher ranked on the search results page), and more frequently a site appears in the search results list, the more visitors it will receive from the search engine's users. SEO may target different kinds of search, including image search, local search, video search, academic search, news search and industry-specific vertical search engines. Analytics The measurement, collection, analysis and reporting of internet data for purposes of understanding and optimizing web usage. Email Marketing Description: Email marketing is a form of direct marketing which uses email as a means of communicating commercial or fund-raising messages to an audience. In its broadest sense, every email sent to a potential or current customer could be considered email marketing. SMS Marketing Users of an SMS service can exchange text messages either from mobile to mobile or through a specialist internet website to a handset about anything from promotional offers, to general information regarding a product or service. Messages are usually sent using a short code system. Short codes are around 5 or 6 digits in length and work by asking customers to text a certain keyword to a specific code. E.g. ‘Text WIN to 84841’. Web Design & Development The process of planning and creating a website. Text, images, digital media and interactive elements are used by Digital Clarity’s designers to produce the page seen on the web browser.As a whole, the process of web design can include conceptualization, planning, producing, post-production, research, and advertising. The site itself can be divided into it pages. The site is navigated by using hyperlinks commonly these are blue and underlined but can be made to look like anything the client wishes. Off-Balance Sheet Arrangements We are not currently a party to, or otherwise involved with, any off-balance sheet arrangements that have or are reasonably likely to have a current or future material effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources. Recently Issued Accounting Pronouncements Management does not believe that any recently issued, but not yet effective, accounting standards, if currently adopted, could have a material effect on the accompanying financial statements. 12 Reclassifications Certain amounts in the prior period financial statements have been reclassified to conform with the current period presentation. Significant and Critical Accounting Policies Our discussion of the financial condition and results of operations is based upon our consolidated financial statements, which have been prepared in conformity with accounting principles generally accepted in the United States. The preparation of our consolidated financial statements requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, revenues and expenses, and related disclosure of any contingent assets and liabilities at the date of the financial statements. Management regularly reviews its estimates and assumptions, which are based on historical factors and other factors that are believed to be relevant under the circumstances. Actual results may differ from these estimates under different assumptions, estimates or conditions. Critical accounting policies are defined as those that are reflective of significant judgments and uncertainties, and potentially result in materially different results under different assumptions and conditions. See “Notes to Consolidated Financial Statements” for additional disclosure of the application of these and other accounting policies. LIQUIDITY AND CAPITAL RESOURCES RTG Ventures, Inc. spent a full year focused on developing a product called Cloud Channel through outsourcing technology development. Long term financing was not available until the product was demonstratable and ready to launch commercially. At the same time Digital Clarity, Ltd. was generating revenues. After the Board’s strategic review post-2011 fiscal year, we have migrated the technology in-house and are concentrating on activities which will grow Digital Clarity, Ltd. organically. We had $62,111 cash at August 31, 2011. Our working capital deficit amounted to approximately $1.66 million at August 31, 2011. During fiscal 2011, we used cash in our operating activities amounting to approximately $525,000. Our cash used in operating activities was comprised of our net loss from continuing operations of approximately $1.48 million adjusted for the following: · Fair value of shares issued of $46,150; · Amortization of debt discount of $123,672; · Impairment of Intangible of $156,908; · Loss on settlement of debt of $43,343; · Gain on write off of payables of $218,999; · Depreciation of $1,844; Additionally, the following variations in operating assets and liabilities impacted our cash used in operating activity: · An increase in our accounts payable and accruedexpenses of approximately $168,000, resulting from slower payment processing due to our financial condition as well as an increase in expenditures of RTG Ventures (Europe). · An increase in our accrued salaries of approximately $656,000, resulting from an increase in staff as well as partial salary payments made due to our financial condition. · A decrease in our accounts receivable of $13,950 resulting from sales made by acquisition. During fiscal 2011, we generated cash from investing activities of approximately $80,037, which consist of cash acquired in connection to acquisition of Digital Clarity, Ltd. and 6,075 for purchase of fixed assets. During fiscal 2011, we generated cash from financing activities of approximately $505,000, which consist of the proceeds from the issuance of loans, convertible notes, and capital contributions of approximately $560,000 offset by principal repayments on such debt amounting to approximately $53,000. 13 During fiscal 2010, we used cash in our operating activities amounting to approximately $275,000. Our cash used in operating activities was comprised of our net loss from continuing operations of approximately $1.33 million adjusted for the following: · Fair value of shares issued of approximately $601,000; · Amortization of debt discount of $75,000; Additionally, the following variations in operating assets and liabilities impacted our cash used in operating activity: · A decrease in our accounts payable and accrued liabilities expenses of approximately $250,000, resulting from an effort from management to lower expenses. · An increase in our accrued salaries of approximately $330,000, resulting from no salary payments made due to our financial condition. · An increase in due to related party of approximately $74,000, resulting from expenses paid by a related party on behalf of the Company in connection with an acquisition. During fiscal 2011, we generated cash from financing activities of approximately $275,000, which consists of the proceeds from the issuance of loans, convertible notes, and capital contributions. The Company may continue to face significant uncertainty relating to liquidity and intends to continue to search for additional sources of working capital, and to actively search for collaborative partners. Many of the existing contracts and initiatives require capital expenditure to move forward and management anticipates that delays will occur if long term funding is not identified. RESULTS OF OPERATIONS Comparison of the Results for the Years Ended August 31, 2011 and 2010 The fiscal year ending August 31, 2011was RTG Venture, Inc.’s first year as an operating company with revenues. There remains a development aspect to digital technology which must be separated. We currently generate revenue through our Pay-Per-Click Advertising, Search Engine Marketing, Search Engine Optimization Services, Web Design, Social Media & Digital analytics. Revenue for the years ended August 31, 2011 and 2010 was approximately $540,000 and $0, respectively. In 2011 our primary sources of revenue are the Per-Click Advertising, and Search Engine Optimization Services. These primary sources amounted to greater than 75% of our revenues or approximately $425,000. Our secondary sources of revenue are our Web Design Fees, Social Media and SMS Marketing. These secondary sources amounted to approximately 20% of our revenues or approximately $105,000. In 2010, the Company had not yet acquired its revenue producing subsidiary resulting in $0 revenue for the year. We recognize revenue upon the completion of our performance obligation, provided that: (1) evidence of an arrangement exists; (2) the arrangement fee is fixed and determinable; and (3) collection is reasonably assured. Cost of sales for the years ended August 31, 2011 and 2010 was approximately $460,000 and $0, respectively. In 2011, 99% of cost of sales included advertising, salaries and media spend. This resulted in gross margins of approximately $81,000 for the fiscal year 2011. In 2010, the Company had not yet acquired its revenue producing subsidiary resulting in $0 in cost of sales and $0 in gross profit for the year. General and administrative costs decreased 18% to approximately $360,000 from approximately $440,000 for the fiscal years ended August 31, 2011 and 2010, respectively. This is primarily attributable to the streamlining of overhead in the parent company in the US resulting in a decrease in expenditures. Payroll increased in 2011 by 56% to approximately $730,000 as a result of the Company’s addition of employees for running the day to day operations associated with RTG Ventures (Europe) Limited. Professional fees (which include accounting/auditing, consulting and legal fees) decreased by approximately $90,000 for the fiscal year ended August 31, 2011. This is primarily a result of a decrease in shares issued for services to consultants. This decrease is due to streamlining of overhead in the parent company in the US resulting in a decrease in expenditures. Amortization and depreciation for the years ended August 31, 2011 and 2010 was approximately $125,000 and $0 respectively. The increase is due to the amortization of debt discount of approximately $123,000 in 2011. 14 Interest expense for the years ended August 31, 2011 and 2010 was approximately $106,000 and $80,000 respectively. An increase of approximately $25,000 or 32% which is the result of interest associated with the additional notes payable issued in 2011. Write off of payables totaled approximately $219,000 for the year ended August 31, 2011. Approximately $135,000 relates to a non refundable advance provided to the Company in connection with a potential merger that was never finalized. As a result of the circumstances and based on a legal evaluation the payable from 2009 has been written off to other income. Loss on settlement of debt totaled approximately $43,000 for the year ended August 31, 2011 and was due to an issuance of shares to pay a loan in excess of the loan totaling approximately $67,000 and a gain on a settlement of salary owed to an employee of approximately $23,500. Loss on impairment ofgoodwill of approximately $157,000 for the year ended August 31, 2011 is based on the acquisition of Stylar Limited. The Company has impaired the full amount of the goodwill. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. As a “smaller reporting company”, as defined by Rule 10(f)(1) of Regulation S-K, the Company is not required to provide this information. 15 ITEM 8. CONSOLIDATED FINANCIAL STATEMENTS Report of Independent Registered Public Accounting Firm F-1 Consolidated Balance Sheets F-2 Consolidated Statements of Operations F-3 Consolidated Statements of Cash Flows F-4 Consolidated Statement of Stockholders' Deficit F-5 Notes to Consolidated Financial Statements F-6 16 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Stockholders and Board of Directors RTG Ventures, Inc. We have audited the accompanying consolidated balance sheets of RTG Ventures, Inc. and Subsidiaries, as of August 31, 2011 and 2010 and the related consolidated statements of operations, stockholders’ deficit and cash flows for the years ended August 31, 2011 and 2010. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of RTG Ventures, Inc. and Subsidiaries as of August 31, 2011 and 2010, and the results of their operations and cash flows for the years ended August 31, 2011 and 2010, in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming that RTG Ventures, Inc. and Subsidiaries will continue as a going concern. As discussed in Note 1 to the consolidated financial statements, the Company has an accumulated deficit of approximately $8,935,000. The Company incurred a net loss for the year ended August 31, 2011 of approximately $1,477,000 and has negative working capital at August 31, 2011 of approximately $1,660,000. These factors, among others, raise substantial doubt about its ability to continue as a going concern. Management’s plans in regard to these matters are also described in Note 1. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Sherb & Co., LLP Sherb & Co., LLP Certified Public Accountants New York, New York December 14, 2011 F-1 RTG VENTURES, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS August 31, August 31, ASSETS CURRENT ASSETS Cash $ $
